UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                   No. 98-20293


DESTEC ENERGY, INC., ET AL.,
                                            Plaintiffs-Appellants-Cross-Appellees,

                                       versus

SOUTHERN CALIFORNIA GAS
COMPANY, ET AL.,
                                                Defendants,
SOUTHERN CALIFORNIA GAS
COMPANY,
                                            Defendant-Appellee-Cross-Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                                 (H-95-CV-1639)
                                 February 5, 1999
Before REYNALDO G. GARZA, POLITZ and BARKSDALE, Circuit Judges.

PER CURIAM:*
      Southern California Gas Company appeals an adverse summary judgment.

Having considered the briefs and oral arguments of counsel, and pertinent parts of
the record, and on the basis of the facts as detailed, authorities cited and analysis

made by the district court in its scholarly and thorough opinion, the judgment

appealed is AFFIRMED.


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2